DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 21 December 2020, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 21 December 2020, with respect to the rejection of claims 1-17 under 35 USC 112(b) and (d) have been fully considered and are persuasive.  The previous 35 USC 112(b) and (d) rejections of claims 1-17 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al (US 2015/0048724 A1, hereinafter Ueda).
Regarding claim 1, Ueda discloses a driving apparatus comprising: 
a reducer (Figures 1 & 2, speed reducer 8) connected to an output shaft (Figure 2, shaft 3) of a motor (Figure 2, motor 1) (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); 
a first position detecting unit (Figure 2, input encoder 10) configured to detect a position of the output shaft (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); and 
a second position detecting unit (Figure 2, output encoder 17) configured to detect a position of a moving member (Figures 1 & 2, arm 9) moved via the reducer (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); and 
a structure (Figures 1 & 2, shaft support member 15) configured to support the second position detecting unit, wherein the structure is connected to at least one of the motor or the reducer and is a different part from the second position detecting unit (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2 wherein the support structure comprises a vertical portion 15V and a horizontal portion 15H, which is attached to the motor base 2, and further wherein said support member 15 and is configured to support the output encoder 17).
Regarding claim 6, Ueda discloses a robot device comprising: 

a first position detecting unit (Figure 2, input encoder 10) configured to detect a position of the output shaft (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); 
a second position detecting unit (Figure 2, output encoder 17) configured to detect a position of a moving member (Figures 1 & 2, arm 9) moved via the reducer (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); and 
a structure (Figures 1 & 2, shaft support member 15) configured to support the second position detecting unit, wherein the structure is provided connected to at least one of the motor or the reducer and is provided independently of a different part from the second position detecting unit (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2 wherein the support structure comprises a vertical portion 15V and a horizontal portion 15H, which is attached to the motor base 2, and further wherein said support member 15 and is configured to support the output encoder 17).
Regarding claim 8, Ueda discloses a control method of a driving apparatus, the driving apparatus comprising a reducer (Figures 1 & 2, speed reducer 8) connected to an output shaft (Figure 2, shaft 3) of a motor (Figure 2, motor 1), a first position detecting unit (Figure 2, input encoder 10) configured to detect a position of the output shaft, a second position detecting unit (Figure 2, output encoder 17) configured to 
obtaining a detection result of the first position detecting unit and a detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046), and 
controlling the motor based on the detection result of the first position detecting unit and the detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046).
Regarding claim 9, Ueda further discloses wherein the structure includes: a first member (Figures 1 & 2, vertical portion 15V) provided to the motor or the reducer; and a second member (Figures 1 & 2, horizontal portion 15H) configured to support the second position detecting unit (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2 wherein the support structure comprises a vertical portion 15V and a horizontal portion 15H, which is attached to the motor base 2, 
Regarding claim 10, Ueda further discloses wherein the second position detecting unit is supported by the structure so that the second position detecting unit is not movable to the motor or the reducer (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2).
Regarding claim 11, Ueda discloses the driving apparatus further comprising: a control unit (Figures 2-4, controller 23) configured to control the motor, wherein the control unit, the motor, the reducer, the first position detecting unit and the second position detecting unit are integrally provided (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046).
Regarding claim 13, Ueda further discloses wherein a rotational shaft of the output shaft of the motor and a rotational shaft of an output member configured to output rotation of the reducer are disposed in a coaxial direction (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2).
Regarding claim 14, Ueda further discloses wherein the second position detecting unit is a rotary encoder configured to detect a rotation position of the output member, and wherein a rotational shaft of the second position detecting unit, the rotational shaft of the output shaft of the motor, and the rotational shaft of the output member are disposed in the coaxial direction (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2).
Regarding claim 15, Ueda discloses a control method of a robot device, the robot device comprising: 

obtaining a detection result of the first position detecting unit and a detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046), and 
controlling the motor based on the detection result of the first position detecting unit and the detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046).
Regarding claim 16, Ueda discloses a method for manufacturing an article using a robot device, the robot device comprising a reducer (Figures 1 & 2, speed reducer 8) connected to an output shaft (Figure 2, shaft 3) of a motor (Figure 2, motor 
obtaining a detection result of the first position detecting unit and a detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046); 
controlling the motor based on the detection result of the first position detecting unit and the detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046); and 
manufacturing an article by controlling the robot device by controlling the motor and operating a work using the robot device (Figures 1-4; at least as in paragraphs 0003-0005, 0032-0038 and 0045-0046).
Regarding claim 17, Ueda discloses a non-statutory computer readable storage medium that stores control program capable of executing a control method of a driving 
obtaining a detection result of the first position detecting unit and a detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046); and 
controlling the motor based on the detection result of the first position detecting unit and the detection result of the second position detecting unit (Figures 2-4; at least as in paragraphs 0032-0038 and 0045-0046).
Regarding claim 18, Ueda discloses a driving apparatus comprising: 

a first position detecting unit (Figure 2, input encoder 10) configured to detect a position of the output shaft (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2); and 
a second position detecting unit (Figure 2, output encoder 17) configured to detect a position of a moving member (Figures 1 & 2, arm 9) moved via the reducer (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2), 
wherein a structure (Figures 1 & 2, shaft support member 15) configured to support the second position detecting unit and connected to at least one of the motor or the reducer (Figures 1 & 2; at least paragraphs 0031-0037, specifically at least as shown in Figure 2 wherein the support structure comprises a vertical portion 15V and a horizontal portion 15H, which is attached to the motor base 2, and further wherein said support member 15 and is configured to support the output encoder 17).
Allowable Subject Matter
Claim 20 allowed in view of the prior art of record.
Claims 2-5, 7, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664